Exhibit 10.1

DPL INC.

RESTRICTED STOCK AGREEMENT

(Granted Under the 2006 Equity and Performance Incentive Plan)

WHEREAS,                                       (the “Grantee”) is or will become
an employee of DPL Inc., an Ohio corporation (the “Company”) or a Subsidiary;
and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has authorized the grant evidenced by this Restricted Stock
Agreement; and

NOW, THEREFORE, pursuant to the DPL Inc. 2006 Equity and Performance Incentive
Plan (the “Plan”), the Company, as of                               (the “Date
of Grant”), hereby grants to the Grantee                               shares of
Restricted Stock (as defined in the Plan) (the “Restricted Shares”), effective
as of the Date of Grant, subject to the terms and conditions of the Plan and the
following additional terms, conditions, limitations and restrictions.

1.                                                                                      
Issuance of Restricted Shares.  The Restricted Shares covered by this Agreement
shall be issued to the Grantee effective upon the Date of Grant.  The Common
Shares subject to this grant of Restricted Shares shall be registered in the
Grantee’s name and shall be fully paid and nonassessable.  Any certificate or
other evidence of ownership shall bear an appropriate legend referring to the
restrictions hereinafter set forth.

2.                                                                                      
Restrictions on Transfer of Shares.  The Common Shares subject to this grant of
Restricted Shares may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee, except to the Company,
unless the Restricted Shares are nonforfeitable as provided in Section 3 hereof;
provided, however, that the Grantee’s rights with respect to such Common Shares
may be transferred by will or pursuant to the laws of descent and distribution. 
Any purported transfer or encumbrance in violation of the provisions of this
Section 2 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares.

3.                                                                                      
Vesting of Restricted Shares.

(a)  the Restricted Shares covered by this Agreement shall become nonforfeitable
as follows:  [INSERT VESTING SCHEDULE] if the Grantee shall have remained in the
continuous employ of the Company or a Subsidiary until such date.

(b)  notwithstanding the provisions of Section 3(a):

(i)  all of the Restricted Shares covered by this Agreement shall be
nonforfeitable if the Grantee dies or becomes permanently disabled while in the
employ


--------------------------------------------------------------------------------




of the Company or a Subsidiary prior to the Restricted Shares becoming
nonforfeitable; and

(ii)  all of the Restricted Shares covered by this Agreement shall be
nonforfeitable if a Change in Control occurs prior to the Restricted Shares
becoming nonforfeitable while the Grantee is employed by the Company or a
Subsidiary.

4.                                                                                      
Forfeiture of Shares.  The Restricted Shares shall be forfeited, except as
otherwise provided in Section 3 above, if the Grantee ceases to be employed by
the Company or a Subsidiary prior to the Restricted Shares becoming
nonforfeitable as provided above.  In the event of a forfeiture, the
certificate(s), if any, representing the Restricted Shares covered by this
Agreement shall be cancelled.

5.                                                                                      
Dividend, Voting and Other Rights.  Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled to receive pursuant to
a stock dividend, issuance of rights or warrants, stock split, combination of
shares, recapitalization, merger, consolidation, separation, or reorganization
or any other change in the capital structure of the Company shall be subject to
the same restrictions as the Restricted Shares covered by this Agreement.

6.                                                                                      
Retention of Stock Certificate(s) by the Company.  Certificates representing the
Common Shares subject to this grant of Restricted Shares, if any, will be held
in custody by the Company together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 3.

7.                                                                                      
Compliance with Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

8.                                                                                      
Taxes and Withholding.  To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local or foreign tax in connection with
any delivery of Common Shares pursuant to this Agreement, and the amounts
available to the Company or such Subsidiary are insufficient, it shall be a
condition to the receipt of such delivery that the Grantee make arrangements
satisfactory to the Company or such Subsidiary for payment of the balance of
such taxes required to be withheld.  This tax withholding obligation shall be
satisfied by the Company withholding Common Shares otherwise deliverable
pursuant to this award in order to satisfy the applicable tax withholding
amount.

9.                                                                                      
Continuous Employment.  For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of the (i) transfer


--------------------------------------------------------------------------------




of his or her employment among the Company and its Subsidiaries or (ii) a leave
of absence approved by the Board or the Committee.

10.                                                                                
No Employment Contract.  This award is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards.  This award of Restricted Shares and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. 
Nothing in this Agreement will give the Grantee any right to continue employment
with the Company or any Subsidiary, as the case may be, or interfere in any way
with the right of the Company or a Subsidiary to terminate the employment of the
Grantee.

11.                                                                                
Information.  Information about the Grantee and the Grantee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan.  The Grantee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within the Grantee’s country or elsewhere, including the United States of
America.  The Grantee consents to the processing of information relating to the
Grantee and the Grantee’s participation in the Plan in any one or more of the
ways referred to above.

12.                                                                                
Relation to Plan.  This Agreement is subject to the terms and conditions of the
Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.  The Board acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Shares.

13.                                                                                
Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

14.                                                                                
Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision in any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

15.                                                                                
Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Ohio, without giving effect
to any principle of law that would result in the application of the law of any
other jurisdiction.


--------------------------------------------------------------------------------




Executed in the name and on behalf of the Company at
                             ,                              , as of the
           day of                              , 20xx.

 

DPL Inc.

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Restricted Shares Agreement, together with a copy of the Plan, and accepts the
award of Restricted Shares granted hereunder on the terms and conditions set
forth herein and in the Plan.

Dated:

 

 

 

 

 

 

 

[Grantee]

 


--------------------------------------------------------------------------------